DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Examiner notes the claims are withdrawn due to the original response to election between the apparatus and method groupings that was made without traverse in the reply filed on 01/30/2018.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al (U.S. Patent Pub. No. 2011/0192290) hereinafter Hauser in view of Cupper (U.S. Patent No. 2,715,927) in view of Schneider (U.S. Patent No. 5,983,769).
below the plate and must therefore be below the plane of the processing plate); and selectively rotating said operation arm to move to said second position to ensure none of the cutting protuberance extend above said plane of said processing plate (Figure 4C).

    PNG
    media_image1.png
    429
    629
    media_image1.png
    Greyscale

a plurality of axial openings in said processing plate; rotatably positioning an operation arm having an outwardly projecting cutting protuberance in each of said plurality of axial openings, each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate; and selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate.

Cupper teaches it is old and well known in the art of slicing blades to incorporate a cutting plate (2) including a plurality of rotating blades (5, 5’) capable of being rotated via a handle (17)(Figures 3-5; Col. 2, Lines 1-9; Examiner notes the rotating blades appear to be fixed within the cutting plate 2). 
Schneider teaches it is old and well known within the art of rotary cutting systems to incorporate a cutting plate (32) having a plurality of removable cutting members (56) mounted over openings (58) of the cutting plate as doing so allows for easy cleaning of the cutting elements and quick replacement of the cutting members (Figure 3; Col. 4, Lines 1-11).
It would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have 
In light of Cupper and Schneider, modifying Kuan with any reasonable number of operation arms with cutting protuberances, would be a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, the modified device of Hauser, in view of Cupper and in view of Schneider provides for a plurality of axial openings in said processing plate (Duplication of axial opening O1 Hauser); rotatably positioning an operation arm having an outwardly projecting cutting protuberance in each of said plurality of axial openings (Duplication of operation arm 50, 51 Hauser), each of said rotatably positioned operation arms having a first position in which said cutting protuberance extends above a plane of said processing plate, and a second position in which said cutting protuberance does not extend above said plane of said processing plate and selectively rotating said operation arms to move to said second position to ensure none of said cutting protuberances extend above said plane of said processing plate (Examiner notes that as the second operating arm is a duplicate of elements (50, 51 of Hauser) the cutting protuberances of the second operating arm are the same as the first operation arm  and when the blades are rotated below the plate they must be below the plane of the processing plate).

Regarding claim 29, the modified device of Hauser provides selectively rotating said operation arms (50, 51)(Figure 4A Hauser) to move to said second position without .

Response to Arguments
Applicant's arguments filed 03/18/2021 with respect to claim(s) 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection utilizing the prior art of Hauser has been applied in the rejection above. 
Applicants arguments concerning the prior art of Cupper/Schneider and the blades being above the plate plane are noted, and addressed with the prior art of Hauser. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RICHARD D CROSBY JR/    07/02/2021Examiner, Art Unit 3724